Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4-21-21 has been entered.

Claims 1-4, 6, 8-13, 15-26, 29 and 30 are pending.

Claims 1-4, 6, 8, 9 and 22 are under examination as they read on the species of antigen binding domain which is capable of binding GD2, the species of transmembrane domain which is the CD28 transmembrane domain, the species of intracellular signaling domain which is DAP10 or CD28 and the species of antigen which is phosphoantigen.

Claims 10-13, 15-21, 23-26, 29 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 11-12-19. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-4, 6, 8, 9 and 22 stand rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jakobovits et al. (US20160175358) or, in the alternative, are rejected under 35 U.S.C. 103 as being obvious over Jakobovits et al. (US20160175358) in view of Powell et al. (20140099309) and Nedellec et al. (J Immunol 2010; 185:55-63) as evidenced by Wu et al. (Science. 1999 Jul .

Jakobovits discloses a T cell which expresses a gamma-delta T cell receptor (γδ TCR) and a chimeric antigen receptor (CAR), wherein the CAR comprises; (i) an antigen binding domain; (ii) a transmembrane domain; and (iii) a co-stimulatory intracellular signaling domain; wherein the intracellular signaling domain provides a co-stimulatory signal to the T cell following binding of antigen to the antigen binding domain, wherein the antigen binding domain is capable of binding a tumor-associated antigen such as GD2, wherein the transmembrane domain comprises, e.g., a CD28 transmembrane domain, and wherein the intracellular signaling domain comprises, e.g., Dap 10 (see, e.g., paragraphs 28, 32, 58 and 197).  Jakobovits further teaches the use of various spacer domains, including a CD8a sequence or the human IgG1 hinge-Fc region, between the extracellular antigen binding domain and the transmembrane domain (see paragraphs 196, 199 and 200).  Jakobovits further discloses the γδ T-cells engineered to express CAR according to their teaching can be produced by stimulating γδ T-cell expansion with a variety of phosphoantigens including, e.g., isopentenyl pyrophosphate (IPP) (see paragraph 90).  Jakobovits also teaches T-cells engineered according to their methods can be used, e.g., in the form of a pharmaceutical composition for the administration to a cancer patient in need thereof (see paragraphs 111, 113 and 129).  Thus, the teachings of Jakobovits anticipate the claimed invention.

Insofar as applicant continues to argue that the teachings of Jakobovits are not anticipatory, note that the claimed invention is likewise obvious given the teachings of Jakobovits in view of Powell and Ribot as evidenced by Pistoria and Suzuki.

In particular, the concept of using an effector cell expressing two CARs wherein the intracellular domain of the first CAR provides the primary cytoplasmic signal, such as a CD3zeta signal, and the second CAR is a “costimulatory-only CAR” providing a costimulatory only intracellular domain (and lacking a primary signaling domain), was known in the analogous αβ T-cell art (see Powell, e.g., at paragraphs 124-136).  



Notably, Powell teaches embodiments wherein a costimulatory only CAR is used to enhance endogenous T cell activation, i.e., wherein the primary signal is being provided by endogenous αβ TCR activation while the secondary signal is being provided by the costimulatory only CAR (see paragraphs 132-136).

Powell further teaches an embodiment wherein the antigen binding domain of their CAR recognizes GD-2, e.g., for the treatment of neuroblastoma (see paragraphs 117 and 189); embodiments wherein the CAR antigen binding domain is joined via a spaced domain to the transmembrane domain (see paragraph 108), the transmembrane domain being derived from CD8α or CD28 (see paragraph 122; working examples in paragraphs 210 and 224).

When it comes to providing an intracellular domain for the “co-stimulatory CAR” of Jakobovits, as would be well known to one of ordinary skill in the art, in a manner similar to the αβ TCR, binding of the γδ TCR to, inter alia, “stress antigens expressed by diseased cells, and tumor antigens in the form of intact proteins or non-peptide compounds” induces the primary γδ TCR activation signal (see Jakobovits at paragraphs 28 and 89-91).

However, while γδ T-cell activation was known to be dependent on TCR signaling, it was also known to be strongly influenced by costimulatory receptors signaling from NKG2D via DAP-10 (see ibid and below).

For example, as shown by Nedellec, NKG2D costimulation enhanced γδ CTL activity and CD107a/b expression induced by TCR/CD3 stimulation (see page 57-58 bridging paragraph and Figs. 3A-C).  As further taught by Nedellec, NKG2D associates with the DAP10 adapter molecule, and NKG2D ligand binding induces DAP10 signaling 

Given the above it would have been obvious to one of ordinary skill in the art, and one of ordinary skill in the art would have been motivated to prepare γδ T-cells engineered to contain a “co-stimulatory CAR” that comprises, e.g., a GD-2 binding domain, a CD28 transmembrane domain and a DAP10 intracellular signaling domain for use in the treatment of, e.g., neuroblastoma.  

A reason one of ordinary skill in the art would have been motivated to choose GD2 as the target for the γδ T-cell expressed co-stimulatory CAR is because neuroblastoma cells, which are GD-2+, suppress expression of the “stressed” cell ligands MICA, MICB, ULBP1 and 3, whilst shedding soluble MICA, all of these features effectively suppressing the γδ T-cell costimulatory surface receptor NKG2D (see Pistoria at page 4, right col., 1st and 2nd paragraphs).  Yet another reason the skilled artisan would be interested in GD2 as the target for the co-stimulatory CAR is because it is over-expressed in a large number of tumors in addition to neuroblastoma (see, e.g., Suzuki at page 349, 1st paragraph).

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Applicant’s Arguments

At page 8, 2nd paragraph Applicant argues that Jakobovits, viewed without the benefit of hindsight, did not teach the ordinarily skilled artisan all elements of the claimed invention including, e.g., "[a] T cell which expresses a gamma-delta T cell receptor (TCR) and a chimeric antigen receptor (CAR) ... the gamma-delta TCR is used to provide a signal 1 for T cell activation and the CAR is used to provide a costimulatory signal 2 ... wherein the T cell will be fully activated and capable of killing a target cell which expresses a first antigen capable of binding to the gamma delta TCR and a second antigen which is capable of binding to the CAR..." (applicant’s emphasis shown).

In this same paragraph applicant further argues, “…the paragraphs cited by the Examiner, i.e., paragraphs 29, 32, 35, 58, 67, 80, are directed to a large and diverse genus of components and provides no guidance on how to select and combine these molecules in a way which would lead one of skill in the art to the present claims.”

Along these same lines, applicant further argues at page 11, 1st and 2nd full paragraphs, and at page 12, 2nd full paragraph:

“Notwithstanding the above, even if Jakobovits were considered to explicitly disclose a CAR wherein the activation domain comprises a costimulatory domain, there is no teaching or suggestion that the signal produced by the CAR could or should be combined with endogenous signaling from the gamma-delta TCR… 

Jakobovits fails to disclose a CAR that "provides a co-stimulatory signal 2 to the T cell and does not transmit a signal 1 to the T cell" as claimed….”

“With respect to a CAR, Jakobovits teaches "When administered to a subject, engagement of an engineered αβ TCR, γδ TCR, antibody, or chimeric antigen receptor CAR with an antigen effectively provides a γδ T-cell with significant cytotoxicity in vivo" (see [0029]). Thus, the CARs of Jakobovits, because they are purportedly cytotoxic, must necessarily generate at least a signal 1.”

Applicant's arguments have been considered but have not been found convincing essentially for the reasons of record as described further below.



For example, with respect to claims 1, 6 and 9 in particular, Jakobovits teaches (i) γδ T-cells, via their γδ TCR, can directly recognize, inter alia, tumor antigens in the form of intact proteins or non-peptide compounds and (ii) teaches the γδ T-cells of (i) can be engineered to express a chimeric tumor recognition moiety comprising a ligand binding domain, such as an anti-Her2neu or an anti-EGFR and a signaling domain obtained, e.g., from Dap 10 (see paragraphs 28 and 59).  Likewise, the further limitations recited in claims 2-4, 8 and 22 merely represent additional specific embodiments further taught in other paragraphs of Jakobovits as described above.  

As to applicant’s argument that Jakobovits does not teach an engineered γδ T-cell “wherein the T cell will be fully activated and capable of killing a target cell which expresses a first antigen capable of binding to the gamma delta TCR and a second antigen which is capable of binding to the CAR,” or that Jakobovits does not teach the idea of combining a CAR costimulatory signal with endogenous signaling from the γδ TCR, it remains the examiner’s opinion that Example 32 of Jakobovits explicitly teaches this very concept.  

In particular, Example 32 of Jakobovits explicitly describes the engineering of a γδ T-cell with a construct comprising a tumor recognition moiety joined to a costimulatory signaling domain, such as an NKG2D or CD30 costimulatory signaling domain.  It would be clear to the ordinarily skilled artisan that the engineered γδ T-cell of Example 32 must be presumably chosen for its ability to recognize tumor antigens in the form of intact proteins or non-peptide compounds (given the context of Example 32), leading the ordinarily skilled artisan to immediately understand the teaching of Example 32 that the purpose of engineering a γδ T-cell with a construct comprising a tumor recognition moiety joined to a costimulatory signaling domain is to provide a “second signal” leading to a more robust signal to multiply and kill the cancer cell.



Applicant’s argument that paragraph 0029 of Jakobovits implies that all the CARs disclosed in Jakobovits must necessarily generate at least a signal 1, is also not found convincing because (i) applicant is reading into the language of paragraph 0029 something which is not present – “When administered to a subject, engagement of an engineered αβ TCR, γδ TCR, antibody, or chimeric antigen receptor CAR with an antigen effectively provides a γδ T-cell with significant cytotoxicity in vivo” – would not imply to the skilled artisan that, e.g., engagement of a chimeric antigen receptor CAR with an antigen must necessarily provide “signal 1” because the teachings of Jakobovits as a whole clearly describe, e.g., γδ T-cells genetically engineered with CARs providing a co-stimulatory signal, but not providing signal 1.  The ordinarily skilled artisan would not read paragraph 0029 to be limited as applicant argues but would rather assume this language encompass in its breadth, e.g., γδ T-cells genetically engineered with CARs providing a co-stimulatory signal, but not providing signal 1.  

Applicant’s further argument at page 11, 1st full paragraph that “Jakobovits teaches that "[i]n some cases, the engineered γδ T-cell tumor cell recognition moiety replaces the wild-type γδ TCR.  See Id, [0070].  Since Jakobovits teaches that the TCR can be eliminated in its γδ T-cells, it is hard to see how Jakobovits could teach ‘[a] T cell which expresses a gamma-delta T cell receptor (TCR) and a chimeric antigen receptor (CAR) ... the gamma-delta TCR is used to provide a signal 1 for T cell activation and the CAR is used to provide a costimulatory signal 2 ... wherein the T cell will be fully activated and capable of killing a target cell which expresses a first antigen capable of binding to the gamma delta TCR and a second antigen which is capable of binding to the CAR ...’ as recited by the present claims,” is likewise not found convincing.  

retain a tumor cell recognition moiety that is endogenously expressed by the isolated wild-type γδ T-cell.”  

Thus, the teachings of Jakobovits encompass in their breadth engineered γδ T-cell which retain a tumor cell recognition moiety that is endogenously expressed by the isolated wild-type γδ T-cell.

Finally, in this regard note that as described in MPEP § 2123, “PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN:

"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").”

In conclusion, when Applicant’s arguments are taken as a whole and weighed against the evidence supporting the prima facie case of unpatentability, the instant claims, by a preponderance of evidence, remain unpatentable. See M.P.E.P. § 716.01(d).


Claim(s) 1, 2, 4, 6, 9, and 22 stand rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cooper et al. (9,907,820).

Applicant’s Arguments

At page 13-14 bridging paragraph of their remarks, applicant argues:

“…the CAR taught by Cooper is one that is able to provide a signal 1 and signal 2 and fully activate the T cell on its own. Cooper teaches that "[i]n addition to a primary signal initiated by CD3ζ, an additional signal provided by a human costimulatory receptor inserted in a human CAR is important for full activation of T cell and could help improve in vivo persistence
and the therapeutic success of the adoptive immunotherapy." See Cooper, col. 19, lines 15-20.
Therefore, it is clear from the teaching that the CAR or Cooper provides at least a CD3ζ primary
signal (signal 1) and may further provide a co-stimulatory domain for full activation of the T cell.”

Applicant's argument has been considered but is not found convincing essentially for the reasons of record as described further below.

As a preliminary matter, note that it was common knowledge to the ordinarily skilled artisan at the time of applicant’s first filed application (4/30/15) that the “primary signal” of γδ T-cells occurred when the γδ TCR bound its specific antigen, which in turn triggers  CD3 signaling, and further that a “co-stimulatory signal,” e.g., via NKG2D induced DAP10 signaling, could enhance the cytotoxicity-inducing effect of primary γδ TCR signaling (see, e.g., Nedellec et al. (2010) at page 59-60 bridging paragraph; page 61 col. bridging paragraph – page 62 col. bridging paragraph).

Knowing this, the ordinarily skilled artisan would not jump to the conclusion that the “primary signal initiated by CD3ζ” recited in the second paragraph of col. 19 necessarily refers to a CD3ζ signaling domain contained within the CAR, per se.  Rather, the skilled artisan would be open 

Moreover, the teachings at col. 20, lines 3-17 of Cooper make clear that CARs of the invention can comprise a DAP10 intracellular signaling domain alone, i.e., a signal 2 domain alone.

At page 14, 3rd paragraph, applicant argues:

“Cooper discloses that γδ T cells are genetically edited to redirect the specificity of the γδ T cell through the expression of a chimeric antigen receptor or T cell receptor. See Id, col. 2, lines 39-48. In other words, the CAR taught by Cooper is able to independently direct the functionality of the T cell without the endogenous TCR.  Such redirection of the specificity of a γδ T cells is only possible if the CAR of Cooper provides both signal 1 and signal 2.”

Applicant's argument has been considered but is not found convincing essentially for the reasons of record as described further below.

By contrast to applicant’s argument, prior to applicant’s earliest filed application the skilled artisan would not understand the phrase at Cooper col. 2, lines 43-45 “[s]uch genetic editing may redirect the specificity of the γδ T cells through the expression of a chimeric antigen receptor (CAR) or T-cell receptor (TCR)” to mean that “…redirection of the specificity of a γδ T cells is only possible if the CAR of Cooper provides both signal 1 and signal 2.”  Rather, the skilled artisan would understand Cooper’s discussion of the ability of a given CAR or TCR to “redirect the specificity of…γδ T-cells” is related to the specificity of the antigen-binding domain of the exogenous CAR or TCR for some particular ligand rather than a teaching relevant to the signaling domain of said CAR or TCR.  The ordinarily skilled artisan would understand that an exogenously introduced CAR or TCR can alter the specificity of the host cell even without altering or ablating the binding of the endogenous γδ TCR to its specific ligand.

At page 14, 4th paragraph, applicant argues:

“At column 18 lines 22-67, Cooper discloses the signaling domain of a CAR is responsible for activation of an effector function.  Cooper further teaches, "The term 'effector function' refers
to a specialized function of a differentiated cell." (see lines 40-42).  An effector function of a
differentiated cell includes cytolytic activity (see lines 42-43).  Cooper contrasts effector
functions of a differentiated cell with the effector function of a naive, stem-like cell, which
includes T-cell antigen dependent proliferation (see lines 44-46).  Because Cooper discloses the
signaling domain of the CAR must provide an effector function of a differentiated cell, the
signaling domains of CARs of Cooper must provide at least signal 1.”

Applicant's argument has been considered but is not found convincing essentially for the reasons of record as described further below.

It is the examiner’s opinion that the ordinarily skilled artisan would not read into the teachings of Cooper at col. 18, lines 22-67 as applicant has done.  Rather, it is the examiner’s opinion that the skilled artisan would understand the phrase “The intracellular signaling domain of the chimeric receptor of the invention is responsible for activation of at least one of the normal effector functions of the immune cell in which the chimeric receptor has been placed” at lines 37-40 of col. 18 to mean that the intracellular signaling domain of the CAR must be capable of at least adding to one of the normal effector functions of the immune cell in which the chimeric receptor has been placed.  Thus, the skilled artisan would not understand the teachings of Cooper column 18, lines 22-67 to limit the CAR to only those molecules that at least provide signal 1 as, e.g., signaling from a co-stimulatory domain can be considered to supplement primary signaling so as to be “responsible for activation of at least one of the normal effector functions of the immune cell in which the chimeric receptor has been placed.”

All that said, the skilled artisan would not at all be uncertain about the meaning of Cooper at col. 20, lines 3-17 which makes clear that the CARs of the invention can comprise a DAP10 intracellular signaling domain alone, i.e., a signal 2 domain alone.



Applicant also points to the teachings of Cooper at col. 19, lines 33-37 which refer to CARs, “distinguished by their ability to both bind antigen and transduce activation signals via one or more immunoreceptor activation motifs (ITAM's) present in their cytoplasmic tails.”  However, given the context in which this teaching appears, it seems to be disclosing that which was known in the prior art rather than describing an embodiment of the disclosed invention:

“Chimeric antigen receptor molecules are recombinant and are distinguished by their ability to both bind antigen and transduce activation signals via one or more immunoreceptor activation motifs (ITAM's) present in their cytoplasmic tails.  Receptor constructs utilizing an antigen-binding moiety (for example, generated from single chain antibodies (scFv)) afford the additional advantage of being "universal" in that they bind native antigen on the target cell surface in an HLA-independent fashion.  For example, several laboratories have reported on scFv constructs fused to sequences coding for the intracellular portion of the CD3 complex's zeta chain (s) the Fc receptor gamma chain, and sky tyrosine kinase.  Re-directed T cell effector mechanisms including tumor recognition and lysis by CTL have been documented in several murine and human antigen-scFv: ζ systems.” (emphasis added).

With respect to applicant’s argument in the 1st full paragraph on page 15 of the remarks; again, as stated above Cooper at col.. 20, lines 3-17 makes clear that the CARs of the invention can comprise a DAP10 intracellular signaling domain alone, i.e., a signal 2 domain alone.

In the final full paragraph on page 15 of their remarks applicant makes a number of additional arguments which are addressed in turn below:

Moreover, the examples of Cooper are all concerned with polyclonal expansions of gamma-delta T cells. They do not discuss gamma-delta T cells expressing a CAR and certainly do not provide teachings on suitable structural features of such CARs let alone a CAR having a single co-stimulatory domain.

Response:

Applicant's argument has been considered but is not found convincing essentially for the reasons of record as described further below.  At col. 2, 4th full paragraph Cooper teaches γδ T cells genetically edited by introducing a CAR capable of redirecting the specificity of the γδ T cell.  Similar teaching are also found in the 3rd full paragraph of col. 11.

Cooper is silent as to how a CAR of the present claims having a single co-stimulatory signaling domain would function in practice.  In particular, there is no teaching that the signaling from such a CAR could be combined with endogenous TCR signaling as presently claimed.  Therefore, it is unclear how Cooper would lead one of skill in the art to a CAR having a single co-stimulatory domain as required by the present claims.

Response:
	
Applicant's argument has been considered but is not found convincing essentially for the reasons of record as described further below.  As mentioned above, at col. 20, lines 3-17 Cooper teaches CARs of the invention can comprise a DAP10 intracellular signaling domain alone, i.e., a signal 2 domain alone.  In creating aAPC-propagated/activated polyclonal γδ T cells according to the working examples of the instant specification, and genetically editing said γδ T cells to contain a CAR comprising an tumor-associated antigen binding domain and a DAP10 intracellular signaling domain, the skilled artisan will be making T-cells wherein the γδ TCR will provide signal 1 and the CAR will provide signal 2 as claimed.

In conclusion, when Applicant’s arguments are taken as a whole and weighed against the evidence supporting the prima facie case of unpatentability, the instant claims, by a preponderance of evidence, remain unpatentable. See M.P.E.P. § 716.01(d).

Claims 1-4, 6, 8, 9 and 22 stand rejected under 35 U.S.C. 103 as being unpatentable over Leek et al. (WO2016166544A1) in view of Powell et al. (20140099309) and Nedellec et al. (J Immunol 2010; 185:55-63) as evidenced by Wu et al. (Science. 1999 Jul 30;285(5428):730-2), Pistoria et al. (Front Oncol. 2013 Jun 26;3:167, pages 1-8) Suzuki et al. (Expert Opin. Ther. Targets (2015) 19(3):349-362).

Leek teaches the following at page 30, lines 4-23:

“In embodiments a gamma delta T cell can be a phosphoantigen isopentenyl 5 pyrophosphate (IPP) expanded human Vγ9Vδ2 T cell.

The predominant peripheral blood γδ T cell subset expresses a canonical Vγ9Vδ2 TCR, which recognises target cells in TCR-dependent fashion, based on dysregulation of the mevalonate pathway, via sensing enhanced levels of small molecular weight (≈350 Da) pyrophosphate antigens. These can be either exogenously derived, denoting bacterial infection (such as HMBPP) or endogenous, denoting enhanced isoprenoid synthesis during tumourigenesis (IPP). Vγ9Vδ2 appear to recognise a cell surface glycoprotein BTN3A1, which is expressed on an extremely wide range of target cells, containing a cytoplasmic B30.2 domain that specifically binds pyrophosphate antigens, leading to BTN3A1 clustering and productive TCR recognition. Importantly, although Vγ9Vδ2 activation is dependent on TCR signalling, mediated via CD3zeta and ZAP-70, it is strongly influenced by costimulatory pathways, which can be mediated by costimulatory receptors such as CD28, or "stress-focused" receptors such as NKG2D, which enhance PI3-kinase pathway signals that ultimately integrate with TCR-mediated signalling.”

Leek teaches CARs comprising an extracellular ScFv connected via a spacer to a transmembrane domain which is in turn connected to an intracellular signaling domain (see page 8, lines 27-30).  Leek further teaches that CARs are generally considered to redirect the T cell specificity to the cell surface target, e.g., tumour cells (see page 9, lines 5-9).



Leek further teaches Vγ9Vδ2 cells engineered with at least one co-stimulatory CAR and pharmaceutical compositions thereof:

“According to a further aspect of the present invention, there is provided an isolated gamma delta T cell as used in the present invention, in particular a Vγ9Vδ2 cell comprising at least one co-stimulatory CAR.  In embodiments there is provided an isolated gamma delta T cell, in particular a Vγ9Vδ2, specifically a gamma delta T cell, for example a Vγ9Vδ2 cell comprising at least one co-stimulatory CAR and a pyrophosphate/phosphonate drug as a kit for use in combination to treat a subject autologously or allogeneically.According to a further aspect of the present invention there is provided a pharmaceutical composition comprising a gamma delta T cell of the present invention or of any of the processes of the present invention.”

The teachings of Leek set forth above find written description support consistent with 35 U.S.C. § 112(b) in teachings of GB1506423.1, filed April 15, 2015.

However, the teachings of Leek set forth above do not explicitly describe a T cell which expresses a gamma-delta T cell receptor (TCR) and a chimeric antigen receptor (CAR), wherein the gamma-delta TCR is used to provide a signal 1 for T cell activation and the CAR is used to provide a costimulatory signal 2, wherein the CAR comprises; (i) an antigen binding domain; (ii) a transmembrane domain; and (iii) a co-

That said, the teachings of Leek set forth above obviously suggest the invention of claim 1 and dependent claims thereof given the knowledge in the prior art and the ordinary creativity of one of ordinary skill in the art.

In particular, the concept of using an effector cell expressing two CARs wherein the intracellular domain of the first CAR provides the primary cytoplasmic signal, such as a CD3zeta signal, and the second CAR is a “costimulatory-only CAR” providing a costimulatory only intracellular domain (and lacking a primary signaling domain), was known in the analogous αβ T-cell art (see Powell, e.g., at paragraphs 124-136).  

As taught by Powell, when carrying out such a strategy the “secondary” or “costimulatory” signal is mediated by a CAR comprising the intracellular domain of an αβ T-cell costimulatory molecule, such as CD28 (see paragraphs 129 and 132-136).  

Notably, Powell teaches embodiments wherein a costimulatory only CAR is used to enhance endogenous T cell activation, i.e., wherein the primary signal is being provided by endogenous αβ TCR activation while the secondary signal is being provided by the costimulatory only CAR (see paragraphs 132-136).



When it comes to providing an intracellular domain for the “co-stimulatory CAR” of Jakobovits, as would be well known to one of ordinary skill in the art, in a manner similar to the αβ TCR, binding of the γδ TCR to, inter alia, “stress antigens expressed by diseased cells, and tumor antigens in the form of intact proteins or non-peptide compounds” induces the primary γδ TCR activation signal (see Jakobovits at paragraphs 28 and 89-91).

However, while γδ T-cell activation was known to be dependent on TCR signaling, it was also known to be strongly influenced by costimulatory receptors signaling from NKG2D via DAP-10 (see ibid and below).

For example, as shown by Nedellec, NKG2D costimulation enhanced γδ CTL activity and CD107a/b expression induced by TCR/CD3 stimulation (see page 57-58 bridging paragraph and Figs. 3A-C).  As further taught by Nedellec, NKG2D associates with the DAP10 adapter molecule, and NKG2D ligand binding induces DAP10 signaling (see page 62, col. bridging paragraph).  Such a teaching is consistent with the general knowledge in the art of NKG2D signaling as exemplified by Wu at page 731, right col., final two paragraphs.

Given the above it would have been obvious to one of ordinary skill in the art, and one of ordinary skill in the art would have been motivated to prepare γδ T-cells engineered to contain a “co-stimulatory CAR” that comprises, e.g., a GD-2 binding domain, a CD28 transmembrane domain and a DAP10 intracellular signaling domain for use in the treatment of, e.g., neuroblastoma.  

A reason one of ordinary skill in the art would have been motivated to choose GD2 as the target for the γδ T-cell expressed co-stimulatory CAR is because neuroblastoma cells, which are GD-2+, suppress expression of the “stressed” cell ligands MICA, MICB, ULBP1 and 3, whilst shedding soluble MICA, all of these features effectively suppressing the γδ T-cell costimulatory surface receptor NKG2D (see Pistoria at page 4, right col., 1st and 2nd paragraphs).  Yet another reason the skilled artisan would be interested in GD2 as the target for the co-stimulatory CAR is because it is over-expressed in a large number of tumors in addition to neuroblastoma (see, e.g., Suzuki at page 349, 1st paragraph).

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Applicant’s Arguments

Applicant argues Leek in view of Powell and Nedellec as evidenced by Wu, Pistoria and Suzuki does not teach the invention.

Applicant's argument has been considered but is not found convincing essentially for the reasons of record set forth above.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.